Citation Nr: 0941375	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-08 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 Regional Office (RO) 
in St. Paul, Minnesota rating decision, which denied the 
claim on appeal.

Initially, the Board notes in April 2007 the Veteran 
initiated a claim for an increased evaluation of his service-
connected bilateral hearing loss.  The claims file does not 
indicate the Veteran has perfected an appeal with respect to 
this claim as required pursuant to 38 C.F.R. § 20.1103 and, 
therefore, the issue is not on appeal.

The claims file includes additional evidence, namely VA 
medical records, associated with the file since the time of 
the last supplemental statement of the case (SSOC) issued by 
the RO in March 2007.  While the new evidence includes 
complaints by the Veteran of nose bleeds and sinus problems, 
such evidence is essentially duplicative of other post-
service complaints of nose bleeds and sinus problems of 
record at the time of the March 2007 SSOC.  Moreover, the 
treatment records note the Veteran reported onset of nose 
bleeds only three (3) months previously and does not 
attribute the nose bleeds to service.  Thus, the new evidence 
fails to address the pertinent issue of whether the Veteran 
has current chronic allergic rhinitis or other sinus 
disability that was caused or aggravated by some incident of 
military service.  See 38 C.F.R. § 20.1304(c) (2009) 
("Evidence is not pertinent if it does not relate to or have 
a bearing on the appellate issue or issues.").  For this 
reason, the absence of a waiver as to such evidence does not 
prejudice the Veteran in this case, and the Board will 
proceed to adjudicate this appeal. 
  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has allergic rhinitis that is etiologically related 
to a disease, injury, or event in service.


CONCLUSION OF LAW

Allergic rhinitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

The VCAA letter dated in July 2006 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.

The July 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Board notes that in a July 2006 statement, the 
Veteran referenced private treatment records from many years 
ago, but specifically noted he had sought these records and 
that they had proved unavailable.  The Board notes, moreover, 
that the Veteran concedes in a February 2007 statement the 
private doctors diagnosed a probable allergic reaction, but 
could not find anything specifically wrong.  Nor does the 
Veteran allege the private physicians ever attributed any 
current allergic reactions to the Veteran's military service.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt was relevant to 
the claim, save those unavailable records previously noted.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(c)(4).  The Board notes that the 
Veteran was provided a VA examination in September 2006, at 
which he was diagnosed with allergic rhinitis; however, the 
diagnosed disability was not linked to service.  Despite 
review of the Veteran's reported history, his current 
symptoms, review of the available private and VA treatment 
records, and a physical examination, and as will be discussed 
in greater detail below, the September 2006 examiner could 
not reach a conclusion as to the etiology of the Veteran's 
current allergic rhinitis, specifically with respect to any 
relation to military service.  The examiner noted he was 
unable to find any link between the Veteran's current 
allergic rhinitis and military service because there were no 
service treatment records indicating sinus problems in 
service or VA or private treatment records for more than four 
(4) decades after service and, as such, it was impossible for 
the examiner to determine the onset of the Veteran's current 
disability.  Based on the foregoing, the Board finds the 
examination report to be thorough, complete, and sufficient 
upon which to base a decision with respect to the Veteran's 
claim for service connection.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 
 
In order to establish service connection for a disability, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  

The Veteran contends that his current allergic rhinitis was 
incurred in active service.  Specifically, the Veteran 
alleges that his disability was triggered by exposure to 
smoke from gun powder, fogging machines, and other electrical 
appliances, as well as dust from exhaust and intake fans.  
The Veteran has asserted continuity of nose problems since 
service.    

The Veteran's service treatment records reflect no 
complaints, treatment, or diagnosis of a nose or sinus 
disability in service.  As such, the Veteran will be presumed 
to have entered service in sound condition.  38 U.S.C.A. §§ 
1111 (West 2002 & Supp. 2009).  The Veteran's Report of 
Physical Examination on separation in May 1946 specifically 
noted a normal nose and sinuses.

After service, the Veteran contends he first sought treatment 
with a private doctor for sinus problems, but that these 
records are unavailable.  The Veteran concedes the private 
doctors made no specific diagnosis and could find nothing 
wrong.  The Veteran asserts he first sought treatment from 
the VA in 1987, more than four (4) decades after military 
service.  Treatment records from November 2000 noted a 
history of allergic rhinitis that was currently dormant.  In 
October 2002, treatment records noted a history of nasal 
allergies.  In May 2006, the Veteran reported a nose bleed 
and problems with his sinuses.  The Board finds it 
significant that in none of the treatment records prior to 
June 2006 does the Veteran attribute any sinus problems to 
his military service.

In September 2006, the Veteran was afforded a VA examination.  
The examiner noted review of the claims file and medical 
records.  For the first time the Veteran attributed his 
allergic rhinitis to his military service.  Specifically, the 
Veteran reported allergic rhinitis from 1946 due to exposure 
from gun smoke and a fog generator.  He claimed current 
breathing problems through the nose, especially at night.  
The Veteran claimed he had been tested for allergies, which 
were negative save possibly for dust.  The Veteran also 
stated he experienced nasal congestion and an itchy nose, 
with frequent episodes of difficulty breathing through the 
nose and some shortness of breath on exertion.  On 
examination, there was a 60 percent left nasal obstruction, 
with 0 percent obstructed on the right.  The examiner noted 
the Veteran had a lot of phlegm production, especially during 
the winter months.  The examiner diagnosed the Veteran with 
allergic rhinitis.  As to etiology, the examiner stated that 
he could not link the Veteran's current allergic rhinitis to 
his military service, stating that based on the facts in 
evidence to do so would be mere speculation.  Specifically, 
the examiner noted that he could not link any current 
allergic rhinitis to military service because the service 
treatment records showed no complaints of sinus problems in 
service and VA and private treatment records did not indicate 
complaints of sinus problems for many decades after service.  
Thus, the Board finds the September 2006 examiner did provide 
a specific opinion with respect to the etiology of the 
Veteran's allergic rhinitis; namely that, based on the 
evidence of record, the examiner could not conclusively 
attribute onset of the current allergic rhinitis to the 
Veteran's military service and that any statement to that 
effect would be mere speculation.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
Veteran's current allergic rhinitis was incurred in or 
aggravated by his military service.  Specifically, there is 
no competent evidence of record linking the Veteran's current 
allergic rhinitis to his military service.  With respect to 
the September 2006 VA examination opinion, the Board notes 
that a possible connection is too tenuous a basis on which to 
grant service connection.  The reasonable doubt doctrine 
requires that there be a "substantial" doubt and "one 
within the range of probability as distinguished from pure 
speculation or remote possibility."  38 C.F.R. § 3.102; see 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (holding that any medical link that 
is speculative, general or inconclusive in nature is of no 
probative value and not a sufficient basis to grant service 
connection).  Based on the evidence showing no in-service or 
post-service records of sinus problems for over four (4) 
decades after service, the September 2006 VA examiner noted 
that given the absence of any complaints or treatment for 
multiple decades it would be mere speculation to attribute 
any current allergic rhinitis to the Veteran's military 
service.  As such, the September 2006 VA examination report 
cannot serve as a basis to support the Veteran's claim for 
service connection.  

The Board has considered the Veteran's lay assertion that his 
current allergic rhinitis is related to his military service.  
Certainly, he is competent to report sensory or observed 
symptoms such as a congested or itchy nose, and his testimony 
in that regard is entitled to some probative weight.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Credibility, however, is an adjudicative determination and 
the Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the Board finds the Veteran's 
statements as to any assertion of a continuity of sinus 
problems from service not credible.  Specifically, the Board 
notes the Veteran acknowledges he did not seek treatment with 
the VA until 1987, more than four (4) decades after service.  
Although the Veteran claims to have sought treatment many 
years previously from a private physician, the Veteran 
concedes the physician made no diagnosis and could find 
nothing wrong with the Veteran.  Furthermore, when the 
Veteran did first report nose and sinus problems at the VA he 
did not attribute the problems to his military service.  
Indeed, it was only after filing the claim for service 
connection that the Veteran made such an allegation.  While 
the Board acknowledges the Veteran's sincere belief that his 
current allergic rhinitis was caused by some incident of his 
military service, the relevant medical evidence from the time 
does not support the Veteran's claim of a continuity of 
symptomatology.

Even were the Board to accept the Veteran's assertion of a 
continuity of symptomatology after service, there still must 
be medical evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  In this instance, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
especially as to complex medical diagnoses such as a link 
between his current diagnoses of allergic rhinitis and any 
nose or sinus problems or symptoms in service.  Given the 
Veteran's lack of demonstrated medical expertise, his 
statements regarding any such link between in-service nose or 
sinus problems and a current disability are not competent.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Layno v. Brown, 6 Vet. App. 465 
(1994) (cautioning that lay testimony that the Veteran 
suffered a particular illness (bronchial asthma) was not 
competent evidence because matter required medical 
expertise).  

As discussed above, the service treatment records are absent 
of any complaints of nose or sinus problems in service.  Nor 
are there any documented complaints of nose or sinus problems 
for over four (4) decades after service.  For multiple years 
after the Veteran did seek treatment for sinus problems he 
did not attribute any problems to his military service.  
Indeed, the claims file indicates it was only after filing 
his claim for service connection that the Veteran first 
reported to a treating medical professional that his current 
allergic rhinitis was related to nose and sinus problems that 
began in service.  To date, the claims file indicates no VA 
or private treating professional has affirmatively related 
the Veteran's current allergic rhinitis or other sinus or 
nose disability to his military service.  As discussed above, 
the September 2006 VA examiner considered the Veteran's 
report of continuity of symptomatology since service, the 
absence in the claims file of complaints in the service 
treatment records or for multiple decades after service.  
Based on this evidence, the examiner concluded it would be 
speculation to attribute the Veteran's current allergic 
rhinitis to his military service.  As such, the Board 
concludes that the preponderance of the evidence is against 
the claim.  See Hickson, supra.


ORDER

Entitlement to service connection for allergic rhinitis is 
denied.





____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


